UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7561



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY SEAN HENRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  Frank W. Bullock, Jr.,
District Judge. (CR-98-52, CA-01-979-1)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Sean Henry, Appellant Pro Se.      Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Sean Henry seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude for the reasons stated by the

district court that Henry has not made a substantial showing of the

denial of a constitutional right. See United States v. Henry, Nos.

CR-98-52; CA-01-979-1 (M.D.N.C. Sept. 24, 2002).        Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2